DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretations - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a vehicle recognition unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the inspection server, Page 4, Lines 9-11
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carolus et al. US2020/0322546 hereinafter referred to as Carolus in view of Knuffman et al. USPN10497108 hereinafter referred to as Knuffman and Ramsey et al. US2016/0090132 hereinafter referred to as Ramsey. 


As per Claim 1, Carolus teaches an inspection system for a vehicle underbody of an in-line process, comprising: 
a vehicle recognition unit for acquiring a vehicle ID by recognizing a vehicle entering an inspection process; (Carolus, Paragraph [0201], “For example, a vehicle condition inspector may quickly capture an image of an undercarriage of a vehicle and a vehicle identification number, 
 a vision system that photographs the vehicle underbody through a plurality of cameras disposed under a vehicle and disposed at vertical and diagonal angles along a width direction (X-axis) of the vehicle; and (Carolus, Paragraph [0085]-[0086], Figure 5, “In some embodiments, multiple cameras 106 can be used to capture vehicle undercarriage data. The use of multiple cameras allows for a higher resolution composite image to be formed, and for a reduction in the predetermined horizontal distance D by requiring each of the plurality of cameras 106 to only capture a portion of the width of the vehicle undercarriage 306 at different positions along the width of the vehicle undercarriage 306. However, use of multiple cameras may increase image processing complexity for forming a composite vehicle undercarriage image”)
by acquiring a vehicle underbody image photographed by operating the vision system with setting information suitable for a vehicle type and a specification according to the vehicle ID.  (Carolus, Paragraph [0201], “For example, a vehicle condition inspector may quickly capture an image of an undercarriage of a vehicle and a vehicle identification number, provide that information to a server, and the server may perform a number of analyses on that data to determine features of an identifying characteristics of the vehicle being inspected”)
Carolus does not explicitly teach an inspection server that detects assembly defects of a component by performing at least one of a first vision inspection that matches an object image for each component through a rule-based algorithm or a secondary deep-learning inspection through a deep-learning engine 
Knuffman teaches an inspection server (Knuffman, Column 8, Lines 33-37, 42-47, “The image analysis system 320 may be configured to receive, via one or more network interfaces 336 and the one or more networks 370, one or more images of the vehicle 124” “In any case, the image analysis system 320 may store the one or more images at a data storage 330 (e.g., one or more memories and/or servers) and/or at the one or more program memories 322”) that detects assembly defects of a component by performing at least one of a first vision inspection that matches an object image for each component (Knuffman, Column 9, Lines 6-25, “In some aspects, analyzing the one or more images of the vehicle 124 may include (i) comparing the one or more images of at least a portion of the vehicle 124 to one or more reference images of vehicle damages and/or vehicle defects of one or more reference vehicles, and (ii) determining a 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Knuffman into Carolus because by utilizing the damage identification system of Knuffman to be used in conjunction with the imaging system of Carolus will provide additional utility to the imaging system of Carolus and allow for vehicle damage assessment.
Carolus in view of Knuffman does not explicitly teach camera disposed under a vehicle moving direction (Y-axis)
Ramsey teaches camera disposed under a vehicle moving direction (Y-axis) (Ramsey, Paragraph [0017], “Alternatively, the housing may be mobile such that the housing moves below a stationary vehicle for example, the housing unit may be a mobile unit 10 or a stationary unit 50.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ramsey into Carolus into Knuffman because by providing means for the camera to move underneath the vehicle will assist in the execution of Carolus’s under the vehicle imaging system and allow for accurate imaging of the vehicle’s underbody.



As per Claim 2, Carolus in view of Knuffman and Ramsey teaches the inspection system of claim 1, wherein the vision system includes: a plurality of vertical cameras arranged at a constant interval along the width direction on the upper surface of a base and photographing a horizontal assembly part of the vehicle underbody; (Carolus, Paragraph [0085]-[0086], Figure 5) tilting cameras set on the base in diagonal directions on both sides to obtain wheel housing part images inside a tire; and a camera controller photographing an entire region of the vehicle underbody by driving a plurality of vertical cameras and the tilting cameras according to an operation instruction of the inspection server and transmitting the photographed vehicle 25Attorney Docket No. 058299-553001US (PATENT) underbody image to the inspection server.  (Carolus, Figure 5, Paragraph [0111], [0139] and Knuffman, Column 8, Lines 33-37, 42-47)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Carolus in view of Knuffman and Ramsey teaches the inspection system of claim 1, wherein the plurality of cameras are applied with an area scan camera type for correction of an inspection cycle time and an inspection position for each frame.  (Carolus, Paragraph [0085]-[0086], Figure 5, “In some embodiments, multiple cameras 106 can be used to capture vehicle undercarriage data. The use of multiple cameras allows for a higher resolution composite image to be formed, and for a reduction in the predetermined horizontal distance D by requiring each of the plurality of cameras 106 to only capture a portion of the width of the vehicle undercarriage 306 at different positions along the width of the vehicle undercarriage 306. However, use of multiple cameras may increase image processing complexity for forming a composite vehicle undercarriage image”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Carolus in view of Knuffman and Ramsey teaches the inspection system of claim 1, wherein the plurality of cameras are applied as a global shutter type to photograph the vehicle underbody.  (Carolus, Paragraph [0085]-[0086], Figure 5, In some embodiments, multiple cameras 106 can be used to capture vehicle undercarriage data. The use of multiple cameras allows for a higher resolution composite image to be formed, and for a reduction in the predetermined horizontal distance D by requiring each of the plurality of cameras 106 to only capture a portion of the width of the vehicle undercarriage 306 at different positions along the width of the vehicle undercarriage 306. However, use of multiple cameras may increase image processing complexity for forming a composite vehicle undercarriage image”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 8, Carolus in view of Knuffman and Ramsey teaches the inspection system of claim 2, wherein the vision system is installed so as to 26Attorney Docket No. 058299-553001US (PATENT) move back and forth according to an equipment environment through a front and rear moving device of a linear motion (LM) guide type installed at the lower part. (Ramsey, Paragraph [0017], [0028])
The rationale applied to the rejection of claim 2 has been incorporated herein. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carolus et al. US2020/0322546 hereinafter referred to as Carolus in view of Knuffman et al. USPN10497108 hereinafter referred to as Knuffman and Ramsey et al. US2016/0090132 hereinafter referred to as Ramsey as applied to Claim 2 and further in view of So et al. US2021/0201467 hereinafter referred to as So.

As per Claim 5, Carolus in view of Knuffman and Ramsey teaches the inspection system of claim 2, 
Carolus in view of Knuffman and Ramsey does not explicitly teach wherein the vision system includes an LED plate light configured on an upper surface of the base and an LED ring 
So teaches wherein the vision system includes an LED plate light configured on an upper surface of the base and an LED ring light configured on an installation surface of each of the tilting cameras, and each light filters a diffuse reflection through a polarizing filter.  (So, Paragraph [0065], “The camera 23 includes a lens 231, an illumination unit 232, a polarizing filter 233, a diffusion plate 234, and an imaging element (not shown). The imaging element is, for example, an image sensor such as CCD. The lens 231 is attached to face the vibrating plate 12. The illumination unit 232 emits light to the designated area of the vibrating plate 12. The diffusion plate 234 which diffuses the light emitted from the illumination unit 232 is attached to the illumination unit 232. The illumination unit 232 is, for example, a ring-shaped light on which LEDs are arranged radially. The polarizing filter 233 is attached to each of the lens 231 and the illumination unit 232”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of So into Carolus in view of Knuffman and Ramsey because by enhancing the cameras of Carolus with the features of So will increase the quality of the image captured by the camera for future processing.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 5.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carolus et al. US2020/0322546 hereinafter referred to as Carolus in view of Knuffman et al. USPN10497108 hereinafter referred to as Knuffman and Ramsey et al. US2016/0090132 hereinafter referred to as Ramsey as applied to Claim 2 and further in view of Dumm US2009/0073388.

As per Claim 6, Carolus in view of Knuffman and Ramsey teaches the inspection system of claim 2, 
Carolus in view of Knuffman and Ramsey does not explicitly teach wherein the vision system adjusts a tilting angle (0) of each of the tilting cameras through a tilting camera mounting 
Dumm teaches wherein the vision system adjusts a tilting angle (0) of each of the tilting cameras through a tilting camera mounting unit that includes at least one servo motor and changes setting positions in up/down and left/right directions.  (Dumm, Paragraph [0007], [0046])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dumm into Carolus in view of Knuffman and Ramsey because by motorizing the cameras and providing tilting and panning functions will allow the cameras of Carolus to capture images in different angles and directions that will be user desirable. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 6.

As per Claim 7, Carolus in view of Knuffman, Ramsey and Dumm teaches the inspection system of claim 6, wherein the vision system further includes a vertical elevator for vertically changing a position of the base on which the plurality of cameras are disposed.  (Dumm, Paragraph [0007], [0046] and Carolus, Figure 5)
The rationale applied to the rejection of claim 6 has been incorporated herein. 


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carolus et al. US2020/0322546 hereinafter referred to as Carolus in view of Knuffman et al. USPN10497108 hereinafter referred to as Knuffman and Ramsey et al. US2016/0090132 hereinafter referred to as Ramsey as applied to Claim 2 and further in view of Peschmann US2005/0058242.


As per Claim 9, Carolus in view of Knuffman and Ramsey teaches the inspection system of claim 2, wherein the inspection server includes: a communication unit including at least one 
an image processing unit distinguishing and storing the vehicle underbody image captured at a same time point for each ID of the vertical camera and each of the tilting cameras; (Carolus, Paragraph [0142], [0155])
a database (DB) storing various programs and data for the vehicle underbody inspection and storing DB-formed data by matching the inspection result data by each vehicle ID with a corresponding image; and a controller analyzing the vehicle underbody image to detect an assembly state and a defect of the component, (Knuffman, Column 9, Lines 6-25)
Carolus in view of Knuffman and Ramsey does not explicitly teach omitting secondary deep-learning inspection in which a first vision inspection result is normal and performing the secondary deep-learning inspection only for vehicles with a poor first vision inspection result.  
Peschmann teaches omitting secondary deep-learning inspection in which a first vision inspection result is normal and performing the secondary deep-learning inspection only for vehicles with a poor first vision inspection result.  (Peschmann, Paragraph [0056]-[0057], “An operator may dismiss some of the identified regions or threats based on context, observation, or other analytical tools. If no threats are identified, the container is cleared to exit the inspection system without subjecting it to the second stage of scanning.” “The second stage inspection or scanning system closely inspects the identified target locations by deriving more specific information, or a signature, and confirming the first stage threat alarm only if the obtained signature matches the signature of a threat substance or threat item.” Claim 38: “38. The apparatus of claim 1 further comprising a processor in data communication with at least one of the first stage inspection system or the second stage inspection system wherein the processor is capable of executing a neural network to process at least one of the first set of data or the second set of data to determine the existence of a threat”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Peschmann into Carolus in 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 9.

As per Claim 10, Carolus in view of Knuffman, Ramsey and Peschmann teaches the inspection system of claim 9, wherein the image processing unit generates a single vehicle underbody image by matching the images captured by a plurality of cameras ID, adjusts noise and brightness through a pre-processing work of the vehicle underbody image, and removes a background to extract a region of interest (ROI) for each component.  (Peschmann, Paragraph [0056]-[0057], “An operator may dismiss some of the identified regions or threats based on context, observation, or other analytical tools. If no threats are identified, the container is cleared to exit the inspection system without subjecting it to the second stage of scanning.” “The second stage inspection or scanning system closely inspects the identified target locations by deriving more specific information, or a signature, and confirming the first stage threat alarm only if the obtained signature matches the signature of a threat substance or threat item.” Claim 38: “38. The apparatus of claim 1 further comprising a processor in data communication with at least one of the first stage inspection system or the second stage inspection system wherein the processor is capable of executing a neural network to process at least one of the first set of data or the second set of data to determine the existence of a threat” and Carolus, Paragraph [0162])
The rationale applied to the rejection of claim 9 has been incorporated herein. 


As per Claim 11, Carolus in view of Knuffman, Ramsey and Peschmann teaches the inspection system of claim 10, wherein the controller performs ROI 27Attorney Docket No. 058299-553001US (PATENT) correction according to the vehicle position for the vehicle underbody image, recognizes an object image for each component in the vehicle underbody image, and performs position correction of the region of interest with an object image unit.  (Carolus, Paragraph [0162], [0201] and Knuffman, Column 9, Lines 6-25)
The rationale applied to the rejection of claim 10 has been incorporated herein. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carolus et al. US2020/0322546 hereinafter referred to as Carolus in view of Knuffman et al. USPN10497108 hereinafter referred to as Knuffman, Ramsey et al. US2016/0090132 hereinafter referred to as Ramsey and Peschmann US2005/0058242 as applied to Claim 11 and further in view of Porter et al. US2018/0197042 hereinafter referred to as Porter. 


As per Claim 12, Carolus in view of Knuffman, Ramsey and Peschmann teaches the inspection system of claim 11, 
Carolus in view of Knuffman, Ramsey and Peschmann does not explicitly teach wherein the controller converts the object image to a grayscale, compares an area feature value for each angle through template matching, extracts a matching score according to the comparison, and determines that it is defective if the matching score is less than a predetermined reference value. 
Porter teaches wherein the controller converts the object image to a grayscale, compares an area feature value for each angle through template matching, extracts a matching score according to the comparison, and determines that it is defective if the matching score is less than a predetermined reference value. (Porter, Paragraph [0003] and [0039])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Porter into Carolus in view of Knuffman, Ramsey and Peschmann because by template matching in converted grayscale instead of in color as proposed by Knuffman will use a different set of features of the images captured for matching purposed and increase the accuracy of the matching.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 12.


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carolus et al. US2020/0322546 hereinafter referred to as Carolus in view of Knuffman et al. USPN10497108 hereinafter referred to as Knuffman, Ramsey et al. US2016/0090132 hereinafter referred to as Ramsey and Peschmann US2005/0058242.


As per Claim 17, Carolus teaches the inspection method of a vehicle underbody, comprising: a) obtaining a vehicle ID of a vehicle entering an inspection process;  (Carolus, Paragraph [0201], “For example, a vehicle condition inspector may quickly capture an image of an undercarriage of a vehicle and a vehicle identification number, provide that information to a server, and the server may perform a number of analyses on that data to determine features of an identifying characteristics of the vehicle being inspected”)
b) photographing the vehicle underbody by a vision system disposed under a vehicle and in which a plurality of cameras are disposed at vertical and diagonal angles along a width direction (X-axis) of the vehicle; (Carolus, Paragraph [0085]-[0086], Figure 5, “In some embodiments, multiple cameras 106 can be used to capture vehicle undercarriage data. The use of multiple cameras allows for a higher resolution composite image to be formed, and for a reduction in the predetermined horizontal distance D by requiring each of the plurality of cameras 106 to only capture a portion of the width of the vehicle undercarriage 306 at different positions along the width of the vehicle undercarriage 306. However, use of multiple cameras may increase image processing complexity for forming a composite vehicle undercarriage image”)
Knuffman does not explicitly teach through a barcode or a wireless communication antenna 
c) performing a first vision inspection of an object image for each component through a rule-based algorithm by obtaining the vehicle underbody image; and 
Knuffman teaches through a barcode or a wireless communication antenna (Knuffman, Column 8, Lines 33-37, 42-47, “The image analysis system 320 may be configured to receive, via one or more network interfaces 336 and the one or more networks 370, one or more images of the vehicle 124” “In any case, the image analysis system 320 may store the one or more images at a data storage 330 (e.g., one or more memories and/or servers) and/or at the one or more program memories 322”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Knuffman into Carolus because by utilizing the damage identification system of Knuffman to be used in conjunction with the imaging system of Carolus will provide additional utility to the imaging system of Carolus and allow for vehicle damage assessment.
	Carolus in view of Knuffman does not explicitly teach photographing the vehicle underbody by driving a vision system disposed under a vehicle moving direction (Y-axis) 
	Ramsey teaches photographing the vehicle underbody by driving a vision system disposed under a vehicle moving direction (Y-axis) (Ramsey, Paragraph [0017], “Alternatively, the housing may be mobile such that the housing moves below a stationary vehicle for example, the housing unit may be a mobile unit 10 or a stationary unit 50.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ramsey into Carolus into Knuffman because by providing means for the camera to move underneath the vehicle will assist in the execution of Carolus’s under the vehicle imaging system and allow for accurate imaging of the vehicle’s underbody.
	Carolus in view of Knuffman and Ramsey does not explicitly teach d) omitting a secondary deep-learning inspection for the vehicle in which the first vision inspection result is normal and performing secondary deep-learning inspection for determining whether the component is defective through a deep-learning engine only in which the first vision inspection result shows a defect.  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Peschmann into Carolus in view of Knuffman and Ramsey because by only utilizing the neural network when defect/threat assessment warrants additional inspecting into Knuffman inspection system will allow for more efficient use of processing resources.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 17.


As per Claim 20, Carolus in view of Knuffman, Ramsey and Peschmann teaches the inspection method of claim 17, further comprising after step d), displaying a result determined as the final defect on a screen and storing inspection result data including a vehicle ID and a defect occurrence position, a component item, an inspection time, and an object image in a DB. (Carolus, Paragraph [0181] and Knuffman, Column 9, Lines 6-25)
The rationale applied to the rejection of claim 17 has been incorporated herein. 


Allowable Subject Matter
Claims 13-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666